United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR Commission File No: 09081 GFR PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) NEVADA 77-0517964 (State or other jurisdiction of (I.R.S. Employer ID No) incorporation or organization) 99 Yan Xiang Road, Biosep Building, Xi An, Shaan Xi Province, P.R. China 710054 (Address of principal executive office) (Zip Code) n/a Registrant's telephone number: 86-29-8339-9676 N/A Former name, former address and former fiscal year, (if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox The number of shares of common stock, $0.001 par value per share, outstanding as of August 8, 2012 was 42,079,940. GFR Pharmaceuticals FORM 10-Q QUARTERLY PERIOD ENDED JUNE 30, 2012 INDEX TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3: Quantitative and Qualitative Disclosures About Market Risk 23 Item 4: Controls and Procedures 24 PART II – OTHER INFORMATION Item 1: Legal Proceedings 25 Item 1A: Risk Factors 25 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3: Defaults Upon Senior Securities 25 Item 4: Mine Safety Disclosures 25 Item 5: Other Information 25 Item 6: Exhibits 25 2 PART I. FINANCIAL INFORMATION Item 1 Financial Statements GFR PHARMACEUTICALS, INC. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 4 Condensed Consolidated Statements of Operations And Comprehensive Income for The Three and Six Months ended June 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for The Six Months ended June 30, 2012 and 2011 6 Condensed Consolidated Statement of Stockholders’ Equity for The Six Months ended June 30, 2012 7 Notes to Condensed Consolidated Financial Statements 8-19 3 GFR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2011 (Currency expressed in United States Dollars (“US$”), except for number of shares) June 30, 2012 December 31, 2011 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepayments and other current assets Operating lease prepaid, current portion Total current assets Property, plant and equipment, net Operating lease prepaid, non-current portion TOTAL ASSETS $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Amount due to stockholders Income tax payable Other payables and accrued liabilities Total current liabilities Long-term liabilities: Loss in excess of investment in an unconsolidated affiliate TOTAL LIABILITIES Commitments and contingencies Equity: GFR Pharmaceuticals, Inc. stockholders’ equity: Common stock, $0.001 par value; 100,000,000 shares authorized; 42,079,940 shares issued and outstanding as of June 30, 2012 and December 31, 2011 Additional paid-in capital Accumulated other comprehensive income Statutory reserve Retained earnings Total GFR Pharmaceuticals, Inc. stockholders’ equity Non-controlling interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 4 GFR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended June 30, Six months ended June 30, Revenue, net: Service revenue $ Product sales Total revenues, net Cost of revenue: (inclusive of depreciation) Cost of service ) Cost of products ) Total cost of revenue ) Gross profit Operating expenses: Depreciation and amortization ) Recovery from uncollectible accounts General and administrative ) Total operating expenses ) Income from operations Other income: Interest income Recovery from an unconsolidated affiliate - Total other income Income before income taxes Income tax expense ) Net income Less: net income attributable to non-controlling interest ) Net income attributable to GFR Pharmaceuticals, Inc. $ Net income per share – Basic and diluted $ Weighted average common shares outstanding – Basic and diluted See accompanying notes to condensed consolidated financial statements. 5 GFR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Six months ended June 30, Cash flows from operating activities: Net income attributable to GFR Pharmaceuticals, Inc. $ $ Net income attributable to non-controlling interest Consolidated net income Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Recovery from doubtful accounts ) ) Recovery from allowance for obsolete stock ) ) Loss on disposal of property, plant and equipment 71 - Change in operating assets and liabilities: Accounts receivable ) ) Inventories Prepayments and other current assets ) Accounts payable Income tax payable ) Other payables and accrued liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of plant and equipment ) ) Proceeds from disposal of property, plant and equipment 32 - Net cash used in investing activities ) ) Cash flows from financing activities: Advances from a related party - Net cash provided by financing activities - Effect on exchange rate change on cash and cash equivalents NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENT, BEGINNING OF PERIOD CASH AND CASH EQUIVALENT, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ $ Cash paid for interest $
